Carley, Judge.
By judgment entered on May 17, 1979, this court reversed the judgment of the trial court. Cole v. Frostgate Warehouses, Inc., 150 Ga. App. 320 (257 SE2d 309) (1979). After granting the writ of certiorari, the Supreme Court of Georgia reversed the judgment of this court. Frostgate Warehouses, Inc. v. Cole, 244 Ga. 782 (1979). The judgment of the Supreme Court is made the judgment of this court and the judgment of the trial court is affirmed.

Judgment affirmed.


Banke, Acting P. J., and 
*302
Sognier, J., concur.

Submitted April 9, 1979
Decided February 5, 1980.
Short & Fowler, William C. McCalley, for appellant.
Wingate & Bartlett, FredE. Bartlett, Jr., for appellee.